Citation Nr: 0608220	
Decision Date: 03/22/06    Archive Date: 04/04/06

DOCKET NO.  04-16 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a higher initial rating for service-connected 
degenerative joint disease of the lumbar spine, currently 
evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel




INTRODUCTION

The veteran had active service from July 1948 to June 1952. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

In April and May 2005, the Board received additional medical 
evidence from the veteran and his authorized representative 
accompanied by a waiver of the RO's right to initial 
consideration of the new evidence.  38 C.F.R. §§ 19.9, 
20.1304(c) (2005).  Accordingly, the Board will consider the 
new evidence in the first instance in conjunction with the 
issue on appeal.  The claims file also shows that additional 
medical evidence (Drs. N.E. and M.M.'s April 2004 letters) 
was associated with the claims file after the issuance of the 
April 2004 Statement of the Case (SOC) and certification of 
the appeal to the Board.  Given the favorable outcome of this 
appeal, the veteran is not prejudiced by the Board's initial 
consideration of this evidence.  38 C.F.R. § 19.9(b)(3) 
(2005).  

Pursuant to the Board's March 2006 grant of a motion to 
advance, this appeal has been advanced on the docket because 
of the veteran's age.  38 U.S.C.A. § 7107(a) (West 2002); 38 
C.F.R. § 20.900(c) (2005). 


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his
claim, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  Under the old schedule for rating spine disabilities, the 
medical evidence shows that the veteran has limitation of 
motion of the lumbar spine and intervertebral disc syndrome 
with symptoms consistent with sciatic neuropathy such as 
characteristic pain and demonstrable muscle spasm, absent or 
trace ankle and knee jerks, and sensory deficits, with no 
intermittent relief.

3.  Under revised rating criteria for evaluating spine 
disabilities, the medical evidence shows that the veteran's 
low back disability is primarily productive of forward 
flexion of the lumbar spine greater than 30 degrees, and 
absent or trace ankle and knee jerks, sensory disturbances, 
and constant pain in the right and left legs with additional 
slight weakness and mild muscular atrophy of the calf in the 
left leg; no physician prescribed the veteran bed rest and 
treatment for incapacitating episodes of intervertebral disc 
syndrome for a certain duration of time over the course of 12 
months.


CONCLUSIONS OF LAW

1.  The schedular criteria for a higher initial rating of 60 
percent for service-connected degenerative joint disease of 
the lumbar spine have been approximated under the old 
schedule for rating spine disabilities.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.27, 4.40-4.46, 4.59 (2005).

2.  The schedular criteria for an initial rating of 20 
percent for the orthopedic manifestations associated with 
service-connected degenerative joint disease of the lumbar 
spine have been approximated under revised rating criteria 
for evaluating spine disabilities effective September 23, 
2002.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.27, 4.40-4.46, 4.59, 
4.71a, Diagnostic Code 5243 (2005).

3.  The schedular criteria for an initial rating of 20 
percent for the neurologic manifestations (right leg) 
associated with service-connected degenerative joint disease 
of the lumbar spine have been approximated under revised 
rating criteria for evaluating spine disabilities effective 
September 23, 2002.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.27, 
4.124a, Diagnostic Code 8520 (2005).

4.  The schedular criteria for an initial rating of 40 
percent for the neurologic manifestations (left leg) 
associated with service-connected degenerative joint disease 
of the lumbar spine have been approximated under revised 
rating criteria for evaluating spine disabilities effective 
September 23, 2002.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.27, 
4.124a, Diagnostic Code 8520 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2005).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met. 
In this regard, the Board notes that in correspondence dated 
in October 2001 and June 2002, the RO advised the veteran of 
VA's duties under the VCAA and the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to the claim, including which portion of 
the information and evidence necessary to substantiate the 
claim was to be provided by the veteran and which portion VA 
would attempt to obtain on behalf of the veteran.  
Quartuccio, 16 Vet. App. at 187.  The VCAA notices advised 
the veteran of what the evidence must show to establish 
entitlement to service-connected compensation benefits, a 
higher rating for the service-connected disability, and the 
earliest effective date.  Another VCAA notice was mailed to 
the veteran in September 2003.

The Board acknowledges that the VCAA notices contained no 
specific request for the veteran to provide any evidence in 
the veteran's possession that pertained to the claim or 
something to the effect that the veteran give VA everything 
he had that pertained to his claim.  38 C.F.R. § 3.159(b)(1) 
(2005).  A complying notice, however, need not necessarily 
use the exact language of the regulation so long as that 
notice properly conveys to a claimant the essence of the 
regulation.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
The RO asked the veteran for all the information and evidence 
necessary to substantiate his claim-that is, evidence of the 
type that should be considered by VA in assessing his claim.  
A generalized request for any other evidence pertaining to 
the claim would have been superfluous and unlikely to lead to 
the submission of additional pertinent evidence.  Therefore, 
it can be concluded, based on the particular facts and 
circumstances of the case, the omission of the request for 
"any evidence in the claimant's possession that pertains to 
the claim" in the notice did not harm the veteran, and it 
would be legally proper to render a decision in the case 
without further notice under the regulation.  Id. 

During the course of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506, which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  In the instant appeal, the VCAA notices show that the 
veteran was provided with notice of what type of information 
and evidence was needed to substantiate all five elements of 
a service connection claim.

In further regard to VA's duty to notify, the Board notes 
that the RO and AMC provided the veteran with a copy of the 
November 2001 rating decision, July 2002 rating decision, 
February 2003 Decision Review Officer Decision, and April 
2004 SOC, which included a discussion of the facts of the 
claim, notification of the basis of the decision, and a 
summary of the evidence used to reach the decision.  The 
April 2004 SOC provided the veteran with notice of all the 
laws and regulations pertinent to his claim, including the 
law and implementing regulations of the VCAA and the revised 
rating criteria for evaluating spine disabilities.   

The Board notes that the schedule for rating spine 
disabilities was amended in August 2003, effective September 
26, 2003.  Amendment to Part 4, Schedule for Rating 
Disabilities, 68 Fed. Reg. 51454-51458 (August 27, 2003) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235, 5236, 
5237, 5238, 5239, 5240, 5241, 5242, 5243 (2005)).  Prior to 
that, the rating criteria for evaluating intervertebral disc 
syndrome were changed, effective September 23, 2002.  
Amendment to Part 4, Schedule for Rating Disabilities, 67 
Fed. Reg. 54345-54349 (August 22, 2002) (codified at 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2003)).  The new rating 
criteria for intervertebral disc syndrome were subsumed in 
the aforementioned amended rating schedule for spine 
disabilities.  When the regulations concerning entitlement to 
a higher rating are changed during the course of an appeal, 
the veteran is entitled to resolution of his or her claim 
under the criteria that are more to his or her advantage.  
VAOPGCPREC 3-00.  The old criteria may be applied for the 
full period of the appeal.  The new rating criteria, however, 
may only be applied to the period of time after their 
effective date.  Id.  The RO considered the veteran's low 
back disability under the old and amended rating schedule.  
The Board concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

In regard to VA's duty to assist, the Board notes that the RO 
afforded the veteran a VA examination in January 2003 and a 
contract examination through QTC Medical Services in January 
2004.  The RO also obtained the veteran's VA treatment 
records.  The veteran has not made the RO or the Board aware 
of any other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Accordingly, the Board will 
proceed with appellate review.

In a February 2003 Decision Review Officer Decision, service 
connection was established for degenerative joint disease of 
the lumbar spine and a 40 percent rating was assigned 
effective August 15, 2001, the date of the veteran's claim to 
reopen the previously disallowed back claim.  The 40 percent 
rating remains in effect. 

Service medical records, a March 1986 radiograph report from 
Western Medical Group, and VA treatment records dated in 
August 1989, were reviewed in accordance with 38 C.F.R. §§ 
4.1, 4.2 (2005). 

In a July 2001 letter, Dr. L.W. reported that the veteran 
complained of back pain that radiated to his left leg and 
that he experienced a burning sensation on the soles of his 
feet.  The veteran complained that his left leg "[went] to 
sleep" if he stood for over 10 minutes.  Dr. L.W. reported 
that x-rays and a magnetic resonance imaging (MRI) scan 
revealed severe degenerative disc disease at L3-4, L4-5, and 
L5/S1.  The physical examination revealed flexor weakness in 
the left leg with mild muscular atrophy of the calf.  There 
was no patellar reflex on the left, while the right was 
hyperreflexic at IV/IV.  The Achilles reflexes were both 
II/IV.  On range of motion, the veteran had forward flexion 
to 70 degrees, with right rotation to 3 degrees and left 
rotation to 5 degrees.  There was chronic "ropy" muscle 
spasm bilaterally in the lumbar area, left more than right.  
There was positive Goldthwait sign to the left.  Dr. L.W. 
commented that the veteran was severely disabled by his 
degenerative disc disease and that he had not been able to 
work for many years.  Dr. L.W. noted that the veteran was 100 
percent disabled.

In a September 2002 report, Dr. S.S. reported that the 
veteran's complaint of back pain with burning pain radiating 
into the left leg brought on by activity was consistent with 
neurogenic claudication being relieved by rest.  Dr. S.S. 
related that the physical examination of the lower 
extremities revealed strength measured 5/5.  Sensory was 
intact with a negative straight leg raise exam.  Deep tendon 
reflexes were 0/4 bilaterally.  No clonus was noted.  Dr. 
S.S. observed that the veteran was slightly bent forward when 
he walked, which he noted was consistent with a posture 
secondary to spinal stenosis.  Based on the findings from the 
physical examination and x-rays, Dr. S.S. provided an 
assessment of chronic back pain most likely secondary to 
compression fracture at L2 with hyperextension from the in-
service injury and significant central and lateral recess 
stenosis from the degenerative changes of the lumbar spine.  
Dr. S.S. indicated that he discussed with the veteran 
surgical intervention.  

In an October 2002 report, Dr. H.J. reported that the veteran 
complained of low back pain with bilateral lower extremity 
radiation.  Dr. H.J. indicated that the veteran had 
neuroclaudication and a limitation of his walking ability, 
that he had pain present in his legs and subjective weakness, 
and that he denied any bowel or bladder dysfunction.  On 
physical examination, Dr. H.J. observed that the veteran 
appeared in mild distress secondary to pain.  The spine and 
extremity examination was significant for a "positive 
extension jogging."  With back range of motion he had 
paraspinal muscular spasms.  He had a normal gait, but he had 
an abnormal posture when he walked.  He had pain bilaterally 
with straight leg raise signs.  He had slight weakness (5/5) 
in the left tibialis anterior.  Reflexes were hypoactive.  
The computerized tomography (CT) scan showed varying degrees 
of stenosis, lumbar stenosis at L3-4 and multilevel 
spondylosis changes.  Dr. H.J. provided an impression of 
lumbar stenosis and lumbar spondylosis.  

The January 2003 VA examination report showed that the 
examiner reviewed the claims file.  The veteran reported that 
he had flare-ups of his back pain "at times" with duration 
of one to two hours after treatment.  He indicated that 
precipitating factors for the flare-ups were any type of 
physical activity or walking over 100 yards.  He denied any 
major bowel or bladder dysfunction but reported having 
difficulty with urination, which he maintained was a side 
effect of his medications.  He was not currently using any 
type of assistive devices; he indicated that he had been on 
disability retirement since 1988.  He reported that he was 
unable to do any type of yard work or any type of physical 
activity due to his low back disorder.  He also complained of 
sleep disturbance and sexual dysfunction.  On physical 
examination, the veteran's lumbar spine was negative for any 
deformity or deviation.  There was no inflammation present.  
The veteran reported tenderness with palpation of the lumbar 
spine area, but there was no tenderness to the paraspinal 
area.  Musculature of the lumbar spine was reduced.  He had a 
slight hunch over his gait with flexed knees.  On range of 
motion, he had forward flexion to approximately 75 degrees, 
hyperextension to 30 degrees, right and left lateral movement 
to approximately 25 degrees, and rotation to approximately 25 
degrees.  Deep tendon reflexes of the patellar and Achilles 
were reduced bilaterally.  Lower leg extremities were 
negative for muscle atrophy bilaterally.  He performed heel 
and toe gait without any complication.  Straight-leg raise 
test was negative bilaterally.  The examiner provided a 
diagnosis of degenerative joint disease, spinal stenosis, 
levoscoliosis, and spondylosis of lumbar spine.  The examiner 
commented that the veteran's chronic pain caused moderate to 
severe functional impairment.  

The January 2003 radiographic report noted that x-rays of the 
lumbosacral spine revealed mild levoscoliosis at L2-L3, 
narrowing of the entire lumbar vertebra with a vacuum disk 
phenomenon at L4-L5, and large degenerative spurring present 
particularly involving L2 and L3.  The radiologist noted that 
there had been little or no change in the appearance of the 
lumbar spine since the previous examination in September 
2001.

In a July 2003 report, Dr. H.J. reported on the findings from 
a physical examination that were very similar to those 
reported in his October 2002 report.  In addition, Dr. H.J. 
reported that the veteran was disabled and unemployable.  

A November 2003 MRI from Mercy Memorial Health Center noted 
an impression of the following:  severe lumbar spondylosis 
with 35 percent acquired central spinal stenosis at L3-4 with 
severe left neural foraminal stenosis and moderate to severe 
right neural foraminal narrowing; varying degrees of mild 
central canal stenosis noted elsewhere; and varying degrees 
of mild to severe neural foraminal stenosis noted throughout 
the lumbar spine. 

VA treatment records dated from September 2001 to December 
2003 showed that the veteran was followed for low back pain.  
In particular, a June 2003 record noted that the veteran had 
bilateral lower extremity neuropathy.  Another June 2003 
record showed that the veteran underwent a lumbar median 
branch nerve radio frequency ablation procedure 
("destruction of nerves in [the] low back for relief of low 
back pain").  

In a November 2003 report, Dr. M.M. reported that the veteran 
continued to complain of back pain that radiated to his left 
leg with spasms.  He complained that his back "gives out" 
if he stands or walks over a five minute period of time.  He 
denied that he experienced any tingling in his lower 
extremities or bladder or bowel dysfunction.  On range of 
motion, the veteran had forward flexion of about 30 to 35 
degrees, side bending to about 15 to 20 degrees, and 
extension was full but with increased pain.  He had vague 
tenderness in the left outer "glutea muscle" and mid 
gluteal region in the piriformis area.  Muscle strength 
examination of the lower extremity measured 5/5.  Heel toe 
walk was normal.  He had slight giveaway weakness in the left 
quads and the hamstring manual muscle testing secondary to 
pain.  Deep tendon reflexes were 2+ and symmetrical 
bilaterally and absent ankle jerks bilaterally.  On straight 
leg raise testing, he was noted to have significant tightness 
in the left hamstring and also in the right.  Fabere's sign 
was bilaterally negative.  Dr. M.M. discussed the November 
2003 MRI findings.  Dr. M.M. provided impressions of history 
of chronic lower back pain, degenerative disc disease, severe 
osteoarthritis of the lumbosacral spine with varying degrees 
of spinal stenosis, and degenerative joint disease.  Dr. M.M. 
noted that the veteran was being conservatively treated with 
"HaKo med electrical stimulation treatments."  

The January 2004 QTC examination report showed that the 
veteran reported on his usual complaints.  In addition, the 
veteran denied that his low back disorder caused 
incapacitation.  Rather, his functional impairment was that 
he could only walk a short distance; otherwise, his left leg 
spasmed with severe pain and gave out.  The same thing 
occurred with standing for five minutes, maximum.  He was 
able to perform the usual activities of daily living, but he 
was unable to vacuum, climb stairs, shop, garden, and mow the 
lawn, because severe pain resulted from any activity 
involving walking or standing for any length of time.  The 
examiner observed that veteran had an abnormal posture but 
normal gait.  Examination of the thoracolumbar spine revealed 
no complaints of radiating pain on movement.  There was no 
muscle spasm, but there was tenderness of the lumbar 
paraspinal muscles.  There was positive straight leg raising 
on the right and left.  On range of motion, he had forward 
flexion to 45 degrees with pain at 45 degrees; extension to 0 
degrees with pain at 0 degrees; right and left lateral 
flexion to 15 degrees with pain at 15 degrees; and right and 
left rotation to 20 degrees with pain at 20 degrees.  The 
examiner noted that range of motion of the spine was 
additionally limited by pain, fatigue, weakness, lack of 
endurance, and incoordination, and that pain had the major 
functional impact.  The examiner indicated that there was no 
ankylosis of the spine.  The examiner noted that there were 
signs of intervertebral disc syndrome of the lumbar spine; it 
did not cause any bowel dysfunction, bladder dysfunction, or 
erectile dysfunction.  On neurological examination, there was 
L4-L5, L5-S1 nerve involvement revealing findings of 
neuralgia.  There was sensory dysfunction with findings of 
dull to pin prick in the lower left leg and left foot.  Motor 
function was abnormal with findings of 4/5 on left knee 
flexion.  Sensory function was abnormal with findings of dull 
to pin prick in the left lower leg.  The lower extremities 
reflexes revealed knee jerk and ankle jerk measuring 1+.  The 
examiner noted that there was no change in the currently 
diagnosed degenerative joint disease of the lumbar spine.  

In an April 2004 report, Dr. M.M. reported on the November 
2003 MRI findings.  Dr. M.M. then commented that the veteran 
had significant pain in his lower back along with spasms and 
absent bilateral ankle jerk.  Dr. M.M. noted that the MRI 
report supported the finding that the nerve root was 
involved, which constituted part of the sciatic nerve, that 
in turn could contribute to the veteran's symptoms related to 
sciatic neuropathy.  

In an April 2004 report, Dr. N.E. (who performed the January 
2004 QTC examination) indicated that he wanted to clarify 
that he believed that the veteran met the criteria for 
intervertebral disc syndrome as he had symptoms consistent 
with sciatic neuropathy.  Dr. N.E. discussed the relevant 
symptoms including noting that the veteran had demonstrable 
weakness in his left leg on extension (4/5) with sensory 
deficit in the left leg (dullness to pin prick) and bilateral 
decrease in the ankle and knee jerks (1/4, or trace 
bilaterally).  Dr. N.E. noted that records from previous 
exams from other physicians reported 0/4 to hypoactive deep 
tendon reflexes bilaterally.  Dr. N.E. indicated that the 
veteran's symptoms were constant with no intermittent relief.  

A March 2005 MRI from Mercy Memorial Health Center noted a 
conclusion of advanced lumbar spondylosis with high grade 
spinal canal stenosis [resulting from combination of disc 
bulging and posterior element hypertrophic change] at L3-4 
and L4-5, and mild stenosis at L1-2 and L2-3.  

The veteran's low back disability is currently assigned a 40 
percent rating under Diagnostic Code 5293 of the old schedule 
for rating spine disabilities.  The medical evidence shows 
that the veteran has limitation of motion of the lumbar spine 
and intervertebral disc syndrome with symptoms consistent 
with sciatic neuropathy such as characteristic pain and 
demonstrable muscle spasm, absent or trace ankle and knee 
jerks, and sensory deficits, with no intermittent relief, 
such that assignment of the next higher rating of 60 percent 
under Diagnostic Code 5293 would be appropriate.  A 60 
percent rating is the maximum schedular rating available 
under Diagnostic Code 5293 of the old schedule.  No other 
potentially applicable diagnostic code of the old schedule 
assigns an evaluation in excess of 60 percent. 

Accordingly, the Board concludes that the veteran is entitled 
to a higher initial rating of 60 percent for his service-
connected low back disability under the old schedule for 
rating spine disabilities. 

The Board now considers the veteran's service-connected low 
back disability under the revised rating criteria for 
evaluating spine disabilities.  Under the revised rating 
criteria, any associated objective neurologic abnormalities, 
including, but not limited to bowel or bladder impairment, 
are to be evaluated separately under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, 
Note 1 (2005).  Intervertebral disc syndrome is to be 
evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under § 4.25.   

Under the General Rating Formula for Diseases and Injuries of 
the Spine, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, a 10 
percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  38 C.F.R. § 4.71a (2005).  A 20 
percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  Id.  A 40 percent rating is 
assigned for forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  Id.  A 50 percent rating is assigned 
for unfavorable ankylosis of the entire thoracolumbar spine.  
Id.  A 100 percent rating is assigned for unfavorable 
ankylosis of the entire spine.  Id.  

The medical evidence shows that the veteran's low back 
disability is primarily not productive of forward flexion to 
30 degrees or less (70 degrees in July 2001, 75 degrees in 
January 2003, 30 to 35 degrees in November 2003, 45 degrees 
in January 2004), such that a 40 percent rating would be 
appropriate, but as between the criteria for a 10 percent 
rating and a 20 percent rating, the veteran's overall range 
of lumbar spine motion probably more nearly approximates a 20 
percent rating given the ranges of motion reported in 
November 2003.  Therefore, the Board finds that the veteran's 
low back disability is productive of the symptomatology 
associated with a 20 percent rating under the revised rating 
criteria for rating spine disabilities with respect to the 
orthopedic manifestations of the low back disability.

As for neurologic manifestations associated with the low back 
disability, under Diagnostic Code 8520, a 10 percent rating 
is prescribed for mild incomplete paralysis of the sciatic 
nerve, a 20 percent rating for moderate incomplete paralysis, 
a 40 percent rating for moderately severe incomplete 
paralysis, and a 60 percent rating for severe incomplete 
paralysis with marked atrophy.  38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2005).  The term "incomplete 
paralysis," with this and other peripheral nerve injuries, 
indicates a degree of lost or impaired function substantially 
less than the type picture for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  Id.  When the involvement is 
wholly sensory, the rating should be for the mild, or at 
most, the moderate degree.  Id.  The ratings for the 
peripheral nerves are for unilateral involvement; when 
bilateral, the ratings are combined with application of the 
bilateral factor.  Id.  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated at a maximum 
equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123 
(2005).  The maximum rating which may be assigned for 
neuritis not characterized by organic changes referred to in 
this section will be that for moderate, or with sciatic nerve 
involvement, for moderately severe, incomplete paralysis.  
Id.  Neuralgia, cranial or peripheral, characterized usually 
by a dull and intermittent pain, is to be rated with a 
maximum equal to moderate incomplete paralysis.  38 C.F.R. 
§ 4.124 (2005).

The medical evidence shows that the neurologic manifestations 
associated with the low back disability include absent or 
trace ankle and knee jerks, sensory disturbances, and 
constant pain in the right and left legs.  Thus, the veteran 
is entitled to a 20 percent rating under Diagnostic Code 8520 
(as the involvement is not wholly sensory) for the right leg 
for moderate impairment.  As for the left leg, he is entitled 
to a 40 percent rating under Diagnostic Code 8520, for 
moderately severe impairment where in addition to the 
foregoing findings, examinations also revealed slight 
weakness and mild muscular atrophy of the calf in the left 
leg, but he is not entitled to the next higher rating of 60 
percent under Diagnostic Code 8520 in the absence of marked 
muscular atrophy.  When combined with application of the 
bilateral factor, the value is 57 (10 percent of 52 added) to 
be combined with the 20 percent rating for the orthopedic 
manifestations associated with the low back disability, 
totaling a combined rating of 70 percent.  38 C.F.R. § 4.26 
(2005). 

As for the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, there is no documented 
evidence that a physician prescribed the veteran bed rest and 
treatment for a certain duration of time at any time during 
the appeal period.  Thus, evaluation of the veteran's low 
back disability on the basis of the total duration of 
incapacitating episodes over the course of 12 months would 
not be to his advantage. 

The Board notes that the revised rating criteria further 
provides that if intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, each segment is to 
be evaluated on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment. 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (6) and Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, Note (2) (2005).  The medical evidence shows that 
the veteran has disc disease at multiple levels; however, the 
evidence does not show that the effects in each spinal 
segment are clearly distinct.  The veteran complains of pain 
in general and no examination revealed that the degenerative 
changes at any one of the affected disk space levels produced 
clearly distinct impairment.  Thus, the medical evidence does 
not show that evaluation of each segment of the lumbar spine 
should be made at this time.  

The Board concludes that as between the old schedule for 
rating spine disabilities and the revised rating criteria for 
evaluating spine disabilities, evaluation of the veteran's 
low back disability under the new schedule results in a 
higher combined rating of 70 percent, and therefore, he is 
entitled to resolution of his claim there under subject to 
the effective date (September 23, 2002) of the revised 
criteria for evaluating intervertebral disc syndrome.

The Board has assigned staged ratings for separate periods of 
time in accordance with governing law.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  

Finally, while the evidence reveals that the veteran's low 
back disability does place some significant limits on his 
employability, this has been contemplated in the higher 
initial evaluation assigned.  Moreover, the evidence does not 
reflect that the veteran's service-connected disability 
necessitated any frequent periods of hospitalization.  For 
these reasons, application of the regular schedular standards 
is not rendered impracticable.  Hence, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2005) for 
assignment of an extraschedular evaluation.  Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

A higher initial rating of 60 percent for service-connected 
degenerative joint disease of the lumbar spine prior to 
September 23, 2002 is granted, subject to the law and 
regulations controlling the award of monetary benefits.

An initial rating of 20 percent for the orthopedic 
manifestations associated with service-connected degenerative 
joint disease of the lumbar spine beginning September 23, 
2002 is granted, subject to the law and regulations 
controlling the award of monetary benefits.

An initial rating of 20 percent for the neurologic 
manifestations (right leg) associated with service-connected 
degenerative joint disease of the lumbar spine beginning 
September 23, 2002 is granted, subject to the law and 
regulations controlling the award of monetary benefits.

An initial rating of 40 percent for the neurologic 
manifestations (left leg) associated with service-connected 
degenerative joint disease of the lumbar spine beginning 
September 23, 2002 is granted, subject to the law and 
regulations controlling the award of monetary benefits.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


